Citation Nr: 1015001	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  04-41 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbosacral strain.

2.  Entitlement to service connection for chest pains, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a bilateral finger 
disability, to include as due to cold weather injuries.

4.  Entitlement to service connection for a left shoulder 
disability.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In January 2006, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the Cleveland RO.  
A transcript of this hearing was prepared and associated with 
the claims file.

In December 2007, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

In March 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a rating in excess of 
10 percent for a lumbosacral strain and entitlement to 
service connection for chest pains, a bilateral finger 
disability that he believes is secondary to cold weather 
injuries, and a left shoulder disability.

At his March 2010 Board hearing, the Veteran reported that he 
receives medical treatment at the hospital at the Wright 
Patterson Air Force Base.  The Board particularly notes that 
the Veteran testified at his March 2010 hearing that x-rays 
were taken of his shoulders and back within the past six 
months.  

The duty to assist requires VA to make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2).  There is no 
indication that medical records from the Wright Patterson Air 
Force Base hospital have been requested or submitted in 
connection with the Veteran's claims.  Therefore, the Board 
finds that a remand is necessary in order to obtain these 
records.

Furthermore, the Board finds that new VA examinations are 
required with respect to the Veteran's lumbosacral strain and 
chest pain claims.  

With respect to the lumbosacral strain claim, the Board notes 
that the Veteran's most recent examination was in December 
2006.  The duty to assist does not require a remand for re-
examination solely because of the passage of time since an 
otherwise adequate VA examination was conducted, VAOPGCPREC 
11-95, 60 Fed. Reg. 43186 (1995); Glover v. West, 185 F.3d 
1328 (Fed. Cir. 1999); Snuffer v. Gober, 10 Vet. App. 400 
(1997).  In this case, however, the Veteran testified at his 
March 2010 Board hearing that his back disability may also 
involve his legs.  The Board therefore finds that a new VA 
examination in order to assess the severity of the Veteran's 
back disability and all associated symptomatology is 
appropriate. 

Finally, the Board notes that the December 2006 VA 
examination report found the Veteran had "non cardiac chest 
pain with no evidence to support rheumatic heart disease or 
atherosclerotic cardiovascular disease as a cause of his 
chest pain."  However, while heart disease appears to have 
been ruled out as a cause of his chest pain, it is unclear if 
other potential underlying disabilities, such as respiratory, 
musculoskeletal, or digestive disorders, have been 
considered.  On remand, the Veteran should be scheduled for a 
VA examination to determine whether if his chest pain can or 
cannot be attributed to a specific diagnosed disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's medical 
records from the hospital at Wright 
Patterson Air Force Base.

2.  The AMC should make arrangements for 
the Veteran to undergo a VA examination to 
determine the nature and extent of his 
service-connected lumbosacral strain.  The 
Veteran's claims folder should be made 
available to the examiner, and the 
examiner is requested to review the claims 
folder in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted.  The 
examiner should list the range of motion 
of the Veteran's thoracolumbar spine in 
all pertinent directions.  After reviewing 
the claims folder, obtaining a history of 
complaints from the Veteran, and 
conducting a thorough examination of the 
Veteran, the examiner should respond to 
each of the following inquiries:

a.  Does the thoracolumbar spine exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to these symptoms)?

b.  Does pain significantly limit 
functional ability during flare-ups or 
when the thoracolumbar spine is used 
repeatedly over a period of time (these 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

c.  Please identify any neurological 
findings related to the service-connected 
thoracolumbar spine disability and fully 
describe the extent and severity of those 
symptoms.  The examiner should 
specifically assess whether the Veteran 
has a nerve disability in either lower 
extremity and, if such disability is 
found, should identify the exact nerves 
that are affected and describe the 
severity of disability including any 
paralysis that is found.

3.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current chest pain.  The 
Veteran's claims folder should be made 
available to the examiner, and the 
examiner is requested to review the claims 
folder in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted.  The 
examiner should obtain a history of 
complaints from the Veteran and conduct a 
thorough examination. 

The examiner should note and detail all 
reported signs and symptoms of chest pain, 
to include details about the onset, 
frequency, duration, and severity of all 
complaints, and indicate what precipitates 
and what relieves them.  The examiner 
should specifically determine whether the 
Veteran's complaints of chest pain are 
attributable to any known diagnostic 
entity.  If not, the examiner should 
specifically state whether he is unable to 
ascribe a diagnosis to the Veteran's 
complaints. 

If the Veteran's chest pain is ascribed to 
a known disease entity, the examiner 
should specifically comment on the 
etiology of that disability.  In 
particular, the examiner should comment on 
whether it is at least as likely as not 
(i.e., to at least a 50- 50 degree of 
probability) that the disability is 
related to any incident of military 
service.  

4.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


